Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5, 7-14, and 16-18 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over NIshimura et al. (US 2012019197) in view of Kim et al. (WO 2010107244, listed on IDS and ISR).
As to claims 1-3, 5, 7-14, and 16-18, Nishimura (abs., figures, 4, 15-21, 34, 76-80,  168, 231, examples, Tables, claims), discloses an OLED comprising anode, cathode, and an emitting layer between electrodes comprising first amine host, second carbazole based host, and a phosphorescent emitter co-evaporated.  The first host can be:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
that meets the claims I-64’. The ratio of first and second host can be 2:5 (Ex.7).
Nishimura is silent on the claimed formula (2).
In the same area of endeavor of producing OLED, Kim (abs., figures, 8-14, 36, 67, 82, 85, examples, Tables, claims) discloses a host material having better stability and performance to improve luminous efficiency and device life of an OLED. The composition may further comprises arylamine. The host can be:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Ar1 and Ar2 are phenyl) that meets the claimed 3-1.
Therefore, as to claims 1-3, 5, 7-14, and 16-18, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Nishimura and .

	
		
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued Nishimura teaches a carbazole azine and cited [0291] describing less favorable emission when 2nd host is not an azine.  Nishimura’s Comp. 1-3 ([0291]) uses other hosts, not the one taught by Kim. Nishimura mere disclosure of carbazole azine does not constitute a teaching away from any of these alternatives of carbazole azine, because such disclosure does not criticize, discredit, or otherwise discourage the claimed invention.  The attack appears argumentative.  The applicant fails to show evidence that using Kim’s host would teach away from Nishimura.  
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766